DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/21 has been entered.
 Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 10/07/21.
Claims 1 and 5 are amended;
Claims 18-21 are newly added; and
Claims 1-21 are currently pending.
Claim Objections
Claim 18 is objected to because of the following informalities:  “the wire” recited in line 5 lacks antecedent basis and the claim in line 3 should be amended as “the optical member comprises a wire containing an electrically conductive substance” in order to remove the 112 issue.  Appropriate correction is required. For purposes of examination, the claim has been examined with the Examiner’s suggestion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 requires the optical member to be made of plastic. However, claim 1, which claim 5 depends on, recites the optical member includes inorganic glass. One of ordinary skill in the art understands that plastic and inorganic glass are two different type of materials and if the optical member is a made of plastic and cannot include inorganic glass at the same time. Therefore, claim 5 is not enabled by the specification. For purposes of examination, the Examiner interprets claim 5 to mean that the optical member includes plastic.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 20 requires the optical member consists of a microlens array and the inorganic glass. However, although the optical member may include a microlens array and inorganic glass, the Examiner is unable to find support for the claimed limitations where the optical member only consists of a microlens array and the inorganic glass. Therefore, claim 20 fails to comply with the written description requirement. For purposes of examination, the Examiner interprets the above limitations to mean that the optical member comprises a microlens array and inorganic glass.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Chen (US PG Pub 2017/0353004 A1) (04/27/21 IDS).
Regarding claim 18, Chen discloses an optical member for use in a laser module (700, FIGS. 7A-7B, [0055]), the laser module including a surface emitting laser light source (a VCSEL 718, FIG. 7B, [0055]), wherein the optical member comprises a wire (727 together with conducting pillars 725/726, FIG. 7A, [0055]) containing an electrically 
Regarding claim 19, Chen discloses a connection detection mechanism portion (“The conducting electrical trace 727 forms part of an electrical circuit that can be used to determine whether the optical component has been dislodged, detached, broken, and/or otherwise damaged, thereby providing a safety interlock function,” [0055]) arranged on a protrusion of the optical member (the part of the conducting trace 727 forms part of the electrical circuit is arranged on a protrusion 715 of the optical member, FIG. 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Yamaguchi (US PG Pub 2009/0296762 A1).
Regarding claim 1, Chen discloses an optical member for use in a laser module (700, FIGS. 7A-7B, [0055]), the laser module including a surface emitting laser light source (a VCSEL 718, FIG. 7B, [0055]), wherein the optical member comprises a wire (727, FIG. 7A, [0055]) containing an electrically conductive substance (727 is a metal conducting electrical trace, [0055]), and the wire is outside of an optical element region (721, FIG. 7A, [0055]) of the optical member (“The trace 727 is located outside the optical functional structure 721 so that it does not affect the VCSEL device 718 output beam characteristics, FIG. 7A, [0055]).
Chen does not disclose the optical member includes inorganic glass.
Yamaguchi discloses a light emitting apparatus (50, FIG. 3, [0045]) comprising a package lid (23, FIG. 3, [0048]) for protecting a surface emitting laser array (10, FIG. 3, [0045]) situated inside a package substrate (20, FIG. 3, [0045]) and providing a window for emission of the laser light from the surface emitting laser array ([0051]), wherein the package lid includes an inorganic glass (“The package lid 23 may comprise a substrate of a transparent inorganic material, such as optics glass,” [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical element of 
Regarding claim 2, Chen discloses the electrically conductive substance comprises a metal ([0055]).
Regarding claim 3, the combination has disclosed the wire being a metal conducting electrical trace outlined in the rejection to claim 1 above except the electrically conductive substance comprises silver. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire with silver material in order to obtain desired conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Chen discloses the optical member comprises at least one type of optical element (720, FIG. 7B, [0055]) selected from the group consisting of a diffractive optical element and a microlens array (“the optical element comprises a microlens array aligned to the array of VCSEL devices,” see claim 13).
Regarding claim 5, Chen discloses the optical member is plastic (“the module forming the cavity is formed of thermal setting plastic suitable for surface mounting,” see claim 3).
Regarding claim 7, Chen discloses a laser module (700, FIGS. 7A-7B, [0055]) comprising the optical member described in claim 1 and the surface emitting laser light source (the VCSEL 718, [0055]).
Regarding claim 8, Chen discloses a conduction detection mechanism (“The conducting electrical trace 727 forms part of an electrical circuit that can be used to determine whether the optical component has been dislodged, detached, broken, and/or otherwise damaged, thereby providing a safety interlock function,” [0055]) configured to detect a conducting state of the wire containing the electrically conductive substance, which is included in the optical member.
Regarding claim 9, Chen discloses a laser device (the VCSEL 718, [0055]) comprising the laser module described in claim 7.
Regarding claim 20, Chen, as modified, discloses the optical member consists of a microlens array (720, FIG. 7B, [0055], wherein “the optical element comprises a microlens array aligned to the array of VCSEL devices,” see claim 13 of Chen) and the inorganic glass (“The package lid 23 may comprise a substrate of a transparent inorganic material, such as optics glass,” [0051] of Yamaguchi).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Yamaguchi as applied to claim 5 above, and further in view of Yu et al. (US PG Pub 2019/0123213 A1).
Regarding claim 6, the combination has disclosed the plastic being a thermal setting plastic outlined in the rejection to claim 5 above except the plastic is a cured product of a curable epoxy resin composition. Yu discloses an optical module comprising opaque encapsulation that is made of a curable epoxy resin composition ([0611]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic of Chen with a .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Yamaguchi as applied to claim 1 above, and further in view of Tischler et al. (US PG Pub 2015/0308671 A1).
Regarding claim 10, the combination has disclosed the optical member outlined in the rejection to claim 1 above except a method for manufacturing the optical member described in claim 1, the method comprising: applying an ink containing an electrically conductive substance to an optical member by a printing process to form the wire. Tischler discloses it is known in the art to form conductive elements by ink-jet printing or screen printing method ([0150]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical element of Chen with forming the wire via ink-jet printing or screen printing method as taught by Tischler in order to obtain low-cost and efficient method for forming the wire.
Regarding claim 11, Chen, as modified, discloses the printing process includes inkjet printing or screen printing ([0150] of Tischler).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Yamaguchi, and Tischler et al. as applied to claim 10 above, and further in view of Yu et al.
Regarding claim 12, the combination has disclosed the optical member outlined in the rejection to claim 10 above except the optical member is an optical element array in which two or more optical elements are arranged two-dimensionally. Yu further discloses forming an optical element array in which two or more optical elements are arranged two-dimensionally (FIG. 5B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the optical member of the combination to form a two-dimensional optical element array in order to obtain mass-fabrication of the optical member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, the combination has disclosed the optical member outlined in the rejection to claim 12 above except singulating the optical element array into the two or more optical elements by dicing. Yu further discloses singulating the optical element array into the two or more optical elements by dicing ([0047] and [0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical member array of the combination with singulating the optical element array into the two or more optical elements by dicing as taught by Yu in order to form individual optical modules.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Stapleton et al. (US PG Pub 2019/0146319 A1).
Regarding claim 14, Chen discloses an optical member for use in a laser module (700, FIGS. 7A-7B, [0055]), the laser module including a surface emitting laser light source (a VCSEL 718, FIG. 7B, [0055]), wherein the optical member comprises (i) a wire (727, FIG. 7A, [0055]) containing an electrically conductive substance (727 is a metal conducting electrical trace, [0055]).
Chen does not disclose the optical member comprises (ii) a diffractive optical element (DOE).
Stapleton discloses an emitter package (200, FIG. 2B, [0055]) comprising an optics (214, FIG. 2B, [0056]) acts as a window for emission of laser light from an emitter chip ([0066]), wherein the optics may comprises diffractive optical elements ([0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical member of Chen with comprising a diffractive optical element in the output window as taught by Stapleton in order obtain desired output pattern.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Butendeich et al. (US PG Pub 2019/0229244 A1).
Regarding claim 15, Chen discloses an optical member for use in a laser module (700, FIGS. 7A-7B, [0055]), the laser module including a surface emitting laser light source (a VCSEL 718, FIG. 7B, [0055]), wherein the optical member comprises a wire (727, FIG. 7A, [0055]) containing an electrically conductive substance (727 is a metal 
Chen does not disclose the optical member is a laminate of plastic and inorganic glass.
Butendeich discloses an optoelectronic component (100, FIG. 1A, [0091]) comprising a laser diode (4, FIG. 1A, [0038]) disposed on a carrier substrate (5, FIG. 1A, [0091]) similar to that of Chen, wherein the carrier substrate may be made from a laminate selected from glass and plastic (“the substrate may have one or more materials in the form of a layer, plate, foil or laminate selected from glass, quartz, plastic,” [0095]). The Examiner notes that a glass material is intrinsically an inorganic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic of Chen with a laminate of plastic and inorganic glass as taught by Butendeich in order to obtain desired thermal conductivity while providing optical transparency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 16, Chen, as modified, discloses the wire is on the inorganic glass (727 is on the housing body 715, FIG. 7B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Butendeich et al. as applied to claim 15 above, and further in view of Tischler et al.
Regarding claim 17, the combination has disclosed the optical member outlined in the rejection to claim 15 above except the wire is printed on the inorganic glass. Tischler discloses it is known in the art to form conductive elements by ink-jet printing or screen printing method ([0150]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical element of Chen with forming the wire via ink-jet printing or screen printing method as taught by Tischler in order to obtain low-cost and efficient method for forming the wire.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Yamaguchi as applied to claim 1 above, and further in view of Butendeich et al.
Regarding claim 21, the combination has disclosed the optical member outlined in the rejection to claim 1 above except the optical member consists of a laminate of a plastic and the inorganic glass.
Butendeich discloses an optoelectronic component (100, FIG. 1A, [0091]) comprising a laser diode (4, FIG. 1A, [0038]) disposed on a carrier substrate (5, FIG. 1A, [0091]) similar to that of Chen, wherein the carrier substrate may be made from a laminate selected from glass and plastic (“the substrate may have one or more materials in the form of a layer, plate, foil or laminate selected from glass, quartz, plastic,” [0095]). The Examiner notes that a glass material is intrinsically an inorganic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic of Chen with a laminate of plastic and inorganic glass as taught by Butendeich in order to obtain desired thermal conductivity while providing optical transparency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YUANDA ZHANG/Primary Examiner, Art Unit 2828